Exhibit 10.3

 

 

 

TAX RECEIVABLE AGREEMENT

among

GOOSEHEAD INSURANCE, INC.,

GOOSEHEAD FINANCIAL, LLC,

and

THE PERSONS NAMED HEREIN

 

 

Dated as of May 1, 2018

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2  

Section 1.01

   Definitions      2  

ARTICLE II DETERMINATION OF REALIZED TAX BENEFIT

     10  

Section 2.01

   Basis Adjustment      10  

Section 2.02

   Realized Tax Benefit and Realized Tax Detriment      11  

Section 2.03

   Procedures, Amendments      11  

ARTICLE III TAX BENEFIT PAYMENTS

     12  

Section 3.01

   Payments      12  

Section 3.02

   No Duplicative Payments      13  

Section 3.03

   Pro Rata Payments      14  

ARTICLE IV TERMINATION

     14  

Section 4.01

   Termination, Early Termination and Breach of Agreement      14  

Section 4.02

   Early Termination Notice      16  

Section 4.03

   Payment upon Early Termination      16  

ARTICLE V SUBORDINATION AND LATE PAYMENTS

     17  

Section 5.01

   Subordination      17  

Section 5.02

   Late Payments by the Corporate Taxpayer      17  

ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION

     17  

Section 6.01

   Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters      17  

Section 6.02

   Consistency      17  

Section 6.03

   Cooperation      18  

ARTICLE VII MISCELLANEOUS

     18  

Section 7.01

   Notices      18  

Section 7.02

   Binding Effect; Benefit; Assignment      19  

Section 7.03

   Resolution of Disputes      19  

Section 7.04

   Counterparts      20  

Section 7.05

   Entire Agreement      20  

Section 7.06

   Severability      20  

Section 7.07

   Amendment      21  

Section 7.08

   Governing Law      21  

Section 7.09

   Reconciliation      21  

Section 7.10

   Withholding      22  

 

i



--------------------------------------------------------------------------------

Section 7.11

   Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets      22  

Section 7.12

   Confidentiality      22  

Section 7.13

   Change in Law      22  

Section 7.14

   Partnership Agreement      23  

 

ii



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of May 1, 2018, is hereby entered into by and among Goosehead
Insurance, Inc., a Delaware corporation (the “Corporate Taxpayer”), Goosehead
Financial, LLC, a Delaware limited liability company (“OpCo”), each of the
Members (as defined below) from time to time party thereto, and each of the
successors and assigns thereto.

WHEREAS, the OpCo is treated as a partnership for U.S. federal income tax
purposes;

WHEREAS, the Corporate Taxpayer is classified as an association taxable as a
corporation, and is the common parent of an affiliated group of corporations
filing a consolidated return, for U.S. federal income tax purposes;

WHEREAS, Mark E. Jones, Robyn Jones, Michael C. Colby, Jeffrey Saunders, The
Mark and Robyn Jones Descendants Trust 2014, Lanni Elaine Romney Family Trust
2014, Lindy Jean Langston Family Trust 2014, Camille LaVaun Peterson Family
Trust 2014, Desiree Robyn Coleman Family Trust 2014, Adrienne Morgan Jones
Family Trust 2014, Mark Evan Jones, Jr. Family Trust 2014, Serena Jones, Lanni
Romney, Lindy Langston, Camille Peterson, Desiree Coleman, Adrienne Jones, Mark
E. Jones, Jr., Colby 2014 Family Trust, Preston Michael Colby 2014 Trust, Lyla
Kate Colby 2014 Trust, Texas Wasatch Insurance Partners, L.P., Max and Dane, LLC
and Evan and Jake, LLC (the “Members”) holds common interest units in OpCo (the
“Common Units”), and following certain reorganization transactions, the
Corporate Taxpayer will be the managing member of OpCo and will hold, directly
and/or indirectly, Common Units;

WHEREAS, on and after the date hereof, pursuant to Section 10.01 of the LLC
Agreement, each Member has the right, in its sole discretion, from time to time
to require OpCo to redeem (a “Redemption”) all or a portion of such Member’s
Common Units for cash or, at the Corporate Taxpayer’s option, shares of Class A
common stock, $0.01 par value per share, of the Corporate Taxpayer (the “Class A
Common Stock”); provided that, pursuant to Section 10.03 of the LLC Agreement
and at the election of the Corporate Taxpayer, the Corporate Taxpayer may effect
a direct exchange (a “Direct Exchange,” and together with a Redemption, an
“Exchange”) of such cash or shares of Class A Common Stock for such Common
Units;

WHEREAS, OpCo and each of its direct and indirect subsidiaries, if any, treated
as a partnership for U.S. federal income tax purposes will have in effect an
election under Section 754 of the Internal Revenue Code of 1986, as amended (the
“Code”), for each Taxable Year (as defined below) in which an Exchange occurs,
which elections are intended generally to result in an adjustment to the tax
basis of the assets owned by OpCo (solely with respect to the Corporate
Taxpayer) at the time of an Exchange (such time, the “Exchange Date”) by reason
of the Exchange and the receipt of payments under this Agreement;

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of the Corporate Taxpayer may be affected by (i) the Basis Adjustment (as
defined below) and (ii) Imputed Interest (as defined below); and



--------------------------------------------------------------------------------

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and Imputed Interest on the actual
liability for Taxes of the Corporate Taxpayer.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

(a) The following terms shall have the following meanings for the purposes of
this Agreement:

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for U.S. federal, state and local income Taxes of (i) the Corporate
Taxpayer and (ii) without duplication, OpCo, but only with respect to Taxes
imposed on OpCo and allocable to the Corporate Taxpayer (or to the other members
of the consolidated group of which the Corporate Taxpayer is the parent) for
such Taxable Year.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person.

“Agreed Rate” means a per annum rate of LIBOR plus 100 basis points.

“Applicable Member” means any Member to whom any portion of a Realized Tax
Benefit may be Attributable under this Agreement.

“Attributable” means, with respect to any Applicable Member, the portion of any
Realized Tax Benefit of the Corporate Taxpayer that is “attributable” to such
Applicable Member, which shall be determined by reference to the assets from
which arise the depreciation, amortization or other similar deductions for
recovery of cost or basis (“Depreciation”) and with respect to increased basis
upon a disposition of an asset or Imputed Interest that produce the Realized Tax
Benefit, under the following principles:

(i) A portion of any Realized Tax Benefit arising from a deduction to the
Corporate Taxpayer with respect to a Taxable Year for Depreciation arising in
respect of a Basis Adjustment to a Reference Asset resulting from an Exchange is
Attributable to the Applicable Member to the extent that the ratio of all
Depreciation for the Taxable Year in respect of Basis Adjustments resulting from
all Exchanges by the Applicable Member bears to the aggregate of all
Depreciation for the Taxable Year in respect of Basis Adjustments resulting from
all Exchanges by the Applicable Members (in each case, other than with respect
to the portion of the Basis Adjustment described in clause (ii) below).

 

2



--------------------------------------------------------------------------------

(ii) A portion of any Realized Tax Benefit arising from a deduction to the
Corporate Taxpayer with respect to a Taxable Year for Depreciation arising in
respect of a Basis Adjustment to a Reference Asset resulting from a payment
hereunder is Attributable to the Applicable Member that receives such payment.

(iii) A portion of any Realized Tax Benefit arising from the disposition of a
Reference Asset is Attributable to the Applicable Member to the extent that the
ratio of all Basis Adjustments (to the extent not previously taken into account
in the calculation of Realized Tax Benefits) resulting from all Exchanges by the
Applicable Member with respect to such Reference Asset bears to the aggregate of
all Basis Adjustments (to the extent not previously taken into account in the
calculation of Realized Tax Benefits) with respect to such Reference Asset.

(iv) A portion of any Realized Tax Benefit arising from a deduction to the
Corporate Taxpayer with respect to a Taxable Year in respect of Imputed Interest
is Attributable to the Applicable Member to the extent corresponding to amounts
that such Member is required to include in income in respect of Imputed Interest
(without regard to whether such Member is actually subject to tax thereon).

(v) A portion of any Realized Tax Benefit arising from a carryover or carryback
of any Tax item is Attributable to such Member to the extent such carryover or
carryback is attributable to or available for use because of the prior use of
the Basis Adjustments or Imputed Interest with respect to which a Realized Tax
Benefit would be Attributable to such Member pursuant to clauses (i)–(iv) above.

Portions of any Realized Tax Detriment shall be Attributed to Members under
principles similar to those described in clauses (i)–(v) above.

“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 732, 755 and 1012 of the Code and the Treasury Regulations
promulgated thereunder (in situations where, as a result of one or more
Exchanges, OpCo becomes an entity that is disregarded as separate from its owner
for U.S. federal income tax purposes) or under Sections 743(b) and 755 of the
Code and the Treasury Regulations promulgated thereunder (in situations where,
following an Exchange, OpCo remains in existence as an entity for U.S. federal
income tax purposes) and, in each case, comparable sections of state and local
tax laws, as a result of (i) an Exchange and (iii) the payments made pursuant to
the Tax Receivable Agreements. For the avoidance of doubt, the amount of any
Basis Adjustment resulting from an Exchange of one or more Common Units shall be
determined without regard to any Pre-Exchange Transfer of such Common Units and
as if any such Pre-Exchange Transfer had not occurred.

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.

 

3



--------------------------------------------------------------------------------

“Blended Rate” means, with respect to any Taxable Year, the sum of the effective
rates of tax imposed on the aggregate net income of the Corporate Taxpayer in
each state or local jurisdiction in which the Corporate Taxpayer files Tax
Returns for such Taxable Year, with the maximum effective rate in any state or
local jurisdiction being equal to the product of: (i) the apportionment factor
on the income or franchise Tax Return filed by the Corporate Taxpayer in such
jurisdiction for such Taxable Year, and (ii) the maximum applicable corporate
tax rate in effect in such jurisdiction in such Taxable Year. As an illustration
of the calculation of Blended Rate for a Taxable Year, if the Corporate Taxpayer
solely files Tax Returns in State 1 and State 2 in a Taxable Year, the maximum
applicable corporate tax rates in effect in such states in such Taxable Year are
6% and 5%, respectively and the apportionment factors for such states in such
Taxable Year are 60% and 40%, respectively, then the Blended Rate for such
Taxable Year is equal to 5.6% (i.e., 6% times 60% plus 5% times 40%).

“Board” means the board of directors of the Corporate Taxpayer.

“Business Day” shall have the meaning ascribed to such term in the LLC
Agreement.

“Change of Control” means the occurrence of any of the following events:

(i) any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto, excluding (x) a corporation or other
entity owned, directly or indirectly, by the stockholders of the Corporate
Taxpayer in substantially the same proportions as their ownership of stock in
the Corporate Taxpayer and (y) any Member or any of its Affiliates who is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporate Taxpayer representing more than 50% of the combined voting power of
the Corporate Taxpayer’s then outstanding voting securities; or

(ii) the following individuals cease to constitute a majority of the number of
directors of the Corporate Taxpayer then serving: individuals who, on the IPO
Date, constitute the Board and any new director whose appointment or election by
the Board or nomination for election by the Corporate Taxpayer’s shareholders
was approved or recommended by a vote of at least a majority of the directors
then still in office who either were directors on the IPO Date or whose
appointment, election or nomination for election was previously so approved or
recommended by the directors referred to in this clause (ii); or

(iii) there is consummated a merger or consolidation of the Corporate Taxpayer
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or, if the surviving
company is a Subsidiary, the ultimate parent thereof, or (y) the voting
securities of the Corporate Taxpayer immediately prior to such merger or
consolidation do not continue to represent or are not converted into more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or

 

4



--------------------------------------------------------------------------------

(iv) the shareholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporate Taxpayer of all or substantially all of
the Corporate Taxpayer’s assets, other than such sale or other disposition by
the Corporate Taxpayer of all or substantially all of the Corporate Taxpayer’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by shareholders of the Corporate Taxpayer in
substantially the same proportions as their ownership of the Corporate Taxpayer
immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporate Taxpayer Return” means the U.S. federal and/or state and/or local Tax
Return, as applicable, of the Corporate Taxpayer filed with respect to Taxes of
any Taxable Year.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

“Default Rate” means a per annum rate of LIBOR plus 500 basis points.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state and local tax law, as applicable, or
any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax and shall also
include the acquiescence of the Corporate Taxpayer to the amount of any assessed
liability for Tax.

“Direct Exchange” is defined in the recitals to this Agreement.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

5



--------------------------------------------------------------------------------

“Early Termination Rate” means a per annum rate of the lesser of (i) 6.5% per
annum, compounded annually, and (ii) LIBOR plus 100 basis points.

“Exchange” is defined in the recitals to this Agreement.

“Governmental Authority” has the meaning set forth in the LLC Agreement.

“Hypothetical Federal Tax Liability” means, with respect to any Taxable Year,
the liability for U.S. federal income Taxes of (i) the Corporate Taxpayer and
(ii) without duplication, OpCo, but only with respect to U.S. federal income
Taxes imposed on OpCo and allocable to the Corporate Taxpayer (or to the other
members of the consolidated group of which the Corporate Taxpayer is the
parent), in each case using the same methods, elections, conventions and similar
practices used on the relevant Corporate Taxpayer Return, but (w) using the
Non-Stepped Up Tax Basis as reflected on the applicable Exchange Basis Schedule,
including amendments thereto for the Taxable Year, (x) excluding any deduction
attributable to Imputed Interest for the Taxable Year, (y) deducting the
Hypothetical Other Tax Liability (rather than any amount for state, local or
foreign tax liabilities) for such Taxable Year and (z) without taking into
account the carryover or carryback of any Tax item (or portions thereof) that is
attributable to or (without duplication) available for use because of the prior
use of any of the Basis Adjustments or Imputed Interest.

“Hypothetical Other Tax Liability” means, with respect to any Taxable Year, U.S.
federal taxable income determined in connection with calculating the
Hypothetical Federal Tax Liability for such Taxable Year (determined without
regard to clause (y) thereof) multiplied by the Blended Rate for such Taxable
Year.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
Hypothetical Federal Tax Liability for such Taxable Year, plus the Hypothetical
Other Tax Liability for such Taxable Year.

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state and local
tax law with respect to the Corporate Taxpayer’s payment obligations under this
Agreement.

“IPO” means the initial public offering of Class A Common Stock of the Corporate
Taxpayer.

“IPO Date” means the closing date of the IPO.

“IRS” means the U.S. Internal Revenue Service.

“LIBOR” means during any period, the rate which appears on the Bloomberg Page
BBAM1 (or on such other substitute Bloomberg page that displays rates at which
U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Corporation as an authorized information vendor for the purpose of displaying
rates at which U.S. dollar deposits are offered by leading banks in the London
interbank deposit market (a “Alternate Source”), at approximately 11:00

 

6



--------------------------------------------------------------------------------

a.m., London time, two (2) Business Days prior to the first day of such period
as the London interbank offered rate for U.S. dollars having a borrowing date
and a maturity comparable to such period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
LIBOR Alternate Source, a comparable replacement rate determined by the
Corporation at such time, which determination shall be conclusive absent
manifest error; provided, that at no time shall LIBOR be less than 0%

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of OpCo, dated as of the date hereof.

“Market Value” shall mean the closing price of the Class A Common Stock on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Common Stock is then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Common Stock on the
Business Day immediately preceding such Exchange Date on the national securities
exchange or interdealer quotation system on which such Class A Common Stock is
then traded or listed, as reported by the Wall Street Journal; provided,
further, that if the Class A Common Stock is not then listed on a national
securities exchange or interdealer quotation system, the Market Value shall mean
the cash consideration paid for Class A Common Stock, or the fair market value
of the other property delivered for Class A Common Stock, as determined by the
Board in good faith.

“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer or distribution in respect of one or
more Common Units (i) that occurs prior to an Exchange of such Common Units, and
(ii) to which Section 743(b) or 734(b) of the Code applies.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability. If all or a portion of
the Actual Tax Liability for such Taxable Year arises as a result of an audit or
similar proceeding by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Benefit unless and until
there has been a Determination with respect to such Actual Tax Liability.

 

7



--------------------------------------------------------------------------------

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability. If all or a portion of
the Actual Tax Liability for such Taxable Year arises as a result of an audit or
similar proceeding by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination with respect to such Actual Tax Liability.

“Redemption” has the meaning in the recitals to this Agreement.

“Reference Asset” means an asset that is held by OpCo, or by any of its direct
or indirect subsidiaries, if any, treated as a partnership or disregarded entity
for purposes of the applicable Tax, at the time of an Exchange. A Reference
Asset also includes any asset that is “substituted basis property” under
Section 7701(a)(42) of the Code with respect to a Reference Asset.

“Schedule” means any of the following: (i) an Exchange Basis Schedule, (ii) a
Tax Benefit Schedule, or (iii) the Early Termination Schedule.

“Subsidiaries” shall have the meaning ascribed to such term in the LLC
Agreement.

“Subsidiary Stock” means any stock or other equity interest in any Subsidiary of
the Corporate Taxpayer that is (i) treated as a corporation for U.S. federal
income tax purposes and (ii) a member of an affiliated or consolidated group of
corporations that files a consolidated income tax return pursuant to Sections
1501 et seq. of the Code with respect to which the Corporate Taxpayer is a
member.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the IPO
Date.

“Taxes” means any and all taxes, assessments or similar charges that are based
on or measured with respect to net income or profits, and any interest related
to such Tax.

“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

8



--------------------------------------------------------------------------------

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporate Taxpayer will have taxable income sufficient to
fully utilize the deductions arising from the Basis Adjustments and Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Basis Adjustments and Imputed Interest that would result
from future Tax Benefit Payments that would be paid in accordance with the
Valuation Assumptions) in which such deductions would become available, (2) the
U.S. federal income tax rates and state and local income tax rates that will be
in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Date, (3) any loss or credit carryovers generated by deductions arising from
Basis Adjustments or Imputed Interest that are available as of such Early
Termination Date will be utilized by the Corporate Taxpayer on a pro rata basis
from the Early Termination Date through the scheduled expiration date or, if
there is no scheduled expiration date, the twentieth anniversary of the
generation of such loss or credit carryovers, (4) any non-amortizable assets
(other than Subsidiary Stock) will be disposed of on the fifteenth anniversary
of the applicable Basis Adjustment; provided, that in the event of a Change of
Control, such non-amortizable assets shall be deemed disposed of at the time of
sale of the relevant asset (if earlier than such fifteenth anniversary), (5) any
Subsidiary Stock will be deemed never to be disposed of and (6) if, at the Early
Termination Date, there are Common Units that have not been Exchanged, then each
such Common Unit shall be deemed to be Exchanged for the product of (i) the
Market Value of the Class A Common Stock on the Early Termination Date and
(ii) the number of shares of Class A Common Stock that would be transferred in
respect of such Common Unit if the Exchange occurred on the Early Termination
Date.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

      

Section

Agreement

     Preamble

Amended Schedule

     2.03(b)

Class A Common Stock

     Recitals

Code

     Recitals

Common Units

     Recitals

Corporate Taxpayer

     Preamble

Dispute

     7.03(a)

Early Termination Effective Date

     4.02

Early Termination Notice

     4.02

Early Termination Payment

     4.03(b)

Early Termination Schedule

     4.02

e-mail

     7.01

Exchange Basis Schedule

     2.01

Exchange Date

     Recitals

Expert

     7.09

Interest Amount

     3.01(b)

Material Objection Notice

     4.02

Members

     Preamble

Net Tax Benefit

     3.01(b)

Objection Notice

     2.03(a)

 

9



--------------------------------------------------------------------------------

Term

      

Section

OpCo

     Recitals

Reconciliation Dispute

     7.09

Reconciliation Procedures

     2.03(a)

Senior Obligations

     5.01

Tax Benefit Payment

     3.01(b)

Tax Benefit Schedule

     2.02(a)

(c) Other Definitional and Interpretative Provisions. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. References to
Articles and Sections are to Articles and Sections of this Agreement unless
otherwise specified. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any statute
shall be deemed to refer to such statute as amended from time to time and to any
rules or regulations promulgated thereunder. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

Section 2.01 Basis Adjustment. Within 120 calendar days after the filing of the
U.S. federal income tax return of the Corporate Taxpayer for each Taxable Year
in which any Exchange has been effected by any Member, the Corporate Taxpayer
shall deliver to each such Member a schedule (the “Exchange Basis Schedule”)
that shows, in reasonable detail necessary to perform the calculations required
by this Agreement, including with respect to each Exchanging party, (i) the
Non-Stepped Up Tax Basis of the Reference Assets as of each applicable Exchange
Date, (ii) the Basis Adjustments with respect to the Reference Assets as a
result of each Exchange effected in such Taxable Year, calculated (x) in the
aggregate, and (y) solely with respect to Exchanges by such Member, (iii) the
period (or periods) over which the Reference Assets are amortizable and/or
depreciable and (iv) the period (or periods) over which each Basis Adjustment is
amortizable and/or depreciable. For the avoidance of doubt, payments made under
this Agreement shall not be treated as resulting in a Basis Adjustment to the
extent such payments are treated as Imputed Interest.

 

10



--------------------------------------------------------------------------------

Section 2.02 Realized Tax Benefit and Realized Tax Detriment.

(a) Tax Benefit Schedule. Within 120 calendar days after the filing of the U.S.
federal income tax return of the Corporate Taxpayer for any Taxable Year in
which any Exchange has been effected by a Member or which is subsequent to any
Taxable Year in which any Exchange has been effected by a Member, the Corporate
Taxpayer shall provide to such Member a schedule showing, in reasonable detail,
the calculation of the Realized Tax Benefit or Realized Tax Detriment and the
portion Attributable to such Member for such Taxable Year (a “Tax Benefit
Schedule”). The Tax Benefit Schedule will become final as provided in
Section 2.03(a) and may be amended as provided in Section 2.03(b) (subject to
the procedures set forth in Section 2.03(b)).

(b) Applicable Principles. The Realized Tax Benefit or Realized Tax Detriment
for each Taxable Year is intended to measure the decrease or increase in the
Actual Tax Liability of the Corporate Taxpayer for such Taxable Year
attributable to the Basis Adjustments and Imputed Interest, determined using a
“with and without” methodology. For the avoidance of doubt, the Actual Tax
Liability will take into account the deduction of the portion of the Tax Benefit
Payment that must be accounted for as interest under the Code based upon the
characterization of Tax Benefit Payments as additional consideration payable by
the Corporate Taxpayer for the Common Units acquired in an Exchange. Carryovers
or carrybacks of any Tax item attributable to the Basis Adjustment or Imputed
Interest shall be considered to be subject to the rules of the Code and the
Treasury Regulations or the appropriate provisions of U.S. state and local
income and franchise tax law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any Tax item includes a portion that is attributable to the Basis
Adjustment or Imputed Interest and another portion that is not, such portions
shall be considered to be used in accordance with the “with and without”
methodology. The parties agree that (i) all Tax Benefit Payments attributable to
the Basis Adjustments (other than amounts accounted for as interest under the
Code) will (A) be treated as subsequent upward purchase price adjustments that
give rise to further Basis Adjustments to Reference Assets for the Corporate
Taxpayer and (B) have the effect of creating additional Basis Adjustments to
Reference Assets for the Corporate Taxpayer in the year of payment, and (ii) as
a result, such additional Basis Adjustments will be incorporated into the
current year calculation and into future year calculations, as appropriate.

Section 2.03 Procedures, Amendments.

(a) Procedure. Every time the Corporate Taxpayer delivers to a Member an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.03(b) and any Early Termination Schedule or
amended Early Termination Schedule, the Corporate Taxpayer shall also
(x) deliver to such Member schedules and work papers, as determined by the
Corporate Taxpayer or requested by such Member, providing reasonable detail
regarding the preparation of the Schedule and (y) allow such Member reasonable
access to the appropriate representatives at the Corporate Taxpayer, as
determined by the Corporate Taxpayer, in connection with a review of such
Schedule. Without limiting the application of the preceding sentence, each time
the Corporate Taxpayer delivers to a Member a Tax Benefit Schedule, in addition
to the Tax Benefit Schedule duly completed, the Corporate Taxpayer shall deliver
to such Member the Corporate Taxpayer Return, the reasonably detailed
calculation by the Corporate Taxpayer of the Hypothetical Tax Liability, the
reasonably

 

11



--------------------------------------------------------------------------------

detailed calculation by the Corporate Taxpayer of the Actual Tax Liability, as
well as any other work papers as determined by the Corporate Taxpayer or
requested by such Member, provided that the Corporate Taxpayer shall be entitled
to redact any information that it reasonably believes is unnecessary for
purposes of determining the items in the applicable Schedule or amendment
thereto. An applicable Schedule or amendment thereto shall become final and
binding on the applicable Member and the Corporate Taxpayer thirty (30) calendar
days from the first date on which the Member has received the applicable
Schedule or amendment thereto unless such Member (i) within thirty (30) calendar
days after receiving an applicable Schedule or amendment thereto, provides the
Corporate Taxpayer with notice of a material objection to such Schedule
(“Objection Notice”) made in good faith or (ii) provides a written waiver of
such right of any Objection Notice within the period described in clause
(i) above, in which case such Schedule or amendment thereto becomes binding on
the date the waiver is received by the Corporate Taxpayer. If the applicable
Member and the Corporate Taxpayer for any reason, are unable to successfully
resolve the issues raised in the Objection Notice within thirty (30) calendar
days after receipt by the Corporate Taxpayer of an Objection Notice, the
Corporate Taxpayer and the applicable Member shall employ the reconciliation
procedures as described in Section 7.09 (the “Reconciliation Procedures”).

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was provided to the
applicable Member, (iii) to comply with the Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to a carryback or
carryforward of a loss or other tax item to such Taxable Year, (v) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to an amended Tax Return filed for such Taxable Year, or
(vi) to adjust the Exchange Basis Schedule to take into account payments made
pursuant to this Agreement (any such Schedule, an “Amended Schedule”). The
Corporate Taxpayer shall provide an Amended Schedule to each relevant Member
within thirty (30) calendar days of the occurrence of an event referenced in
clauses (i) through (vi) of the preceding sentence.

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.01 Payments.

(a) Within five (5) Business Days after all of the Tax Benefit Schedules (as
defined in each of the Tax Receivable Agreements) with respect to a Taxable Year
delivered to any Member become final in accordance with Section 2.03(a), the
Corporate Taxpayer shall pay to each Member for such Taxable Year the Tax
Benefit Payment in the amount determined pursuant to Section 3.01(b). Each such
Tax Benefit Payment to a Member shall be made by wire transfer of immediately
available funds to the bank account previously designated by such Member to the
Corporate Taxpayer or as otherwise agreed by the Corporate Taxpayer and such
Member. For the avoidance of doubt, no Tax Benefit Payment shall be made

 

12



--------------------------------------------------------------------------------

in respect of estimated tax payments, including federal estimated income tax
payments. Notwithstanding any provision of this Agreement to the contrary, any
Member may elect with respect to any Exchange to limit the aggregate Tax Benefit
Payments made to such Member in respect of any such Exchange to a specified
percentage of the amount equal to the sum of (A) the cash, excluding any Tax
Benefit Payments, and (B) the Market Value of the Class A Shares received by
such Member on such Exchange (or such other limitation selected by the Member
and consented to by the Corporate Taxpayer, which consent shall not be
unreasonably withheld). The Member shall exercise its rights under the preceding
sentence by notifying the Corporate Taxpayer in writing of its desire to impose
such a limit and the specified percentage (or such other limitation selected by
the Member) and such other details as may be necessary (including whether such
limit includes the Imputed Interest in respect of any such Exchange) in such
manner and at such time (but in no event later than the date of any such
Exchange) as reasonably directed by the Corporate Taxpayer; provided, however,
that, in the absence of such direction, the Member shall give such written
notice in the same manner as is required by Section 7.01 of this Agreement
contemporaneously with Member’s notice to the Corporate Taxpayer of the
applicable Exchange.

(b) A “Tax Benefit Payment” means, with respect to a Member, an amount, not less
than zero, equal to the sum of the amount of the Net Tax Benefit Attributable to
such Member and the related Interest Amount. For the avoidance of doubt, for Tax
purposes, the Interest Amount shall not be treated as interest but instead shall
be treated as additional consideration for the acquisition of Common Units in
Exchanges, unless otherwise required by law. Subject to Section 3.03(a), the
“Net Tax Benefit” for a Taxable Year shall be an amount equal to the excess, if
any, of 85% of the Cumulative Net Realized Tax Benefit as of the end of such
Taxable Year over the total amount of Tax Benefit Payments previously made under
this Section 3.01 (excluding payments attributable to Interest Amounts);
provided, for the avoidance of doubt, that such Member shall not be required to
return any portion of any previously made Tax Benefit Payment. The “Interest
Amount” shall equal the interest on the amount of the Net Tax Benefit
Attributable to such Member calculated at the Agreed Rate from the due date
(without extensions) for filing the Corporate Taxpayer Return with respect to
Taxes for such Taxable Year until the Payment Date of the applicable Tax Benefit
Payment. Notwithstanding the foregoing, for each Taxable Year ending on or after
the date of a Change of Control, all Tax Benefit Payments, whether paid with
respect to the Common Units that were Exchanged (i) prior to the date of such
Change of Control or (ii) on or after the date of such Change of Control, shall
be calculated by utilizing Valuation Assumptions (1), (3), (4) and (5),
substituting in each case the terms “the closing date of a Change of Control”
for an “Early Termination Date.” Notwithstanding anything to the contrary in
this Agreement, after any lump-sum payment under Article IV of this Agreement in
respect of present or future Tax attributes subject to this Agreement, the Tax
Benefit Payment, Net Tax Benefit and components thereof shall be calculated
without taking into account any such attributes or any such lump-sum payment.

Section 3.02 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. The provisions of this Agreement shall
be construed in the appropriate manner to ensure such intentions are realized.

 

13



--------------------------------------------------------------------------------

Section 3.03 Pro Rata Payments.

(a) Notwithstanding anything in Section 3.01 to the contrary, to the extent that
the aggregate tax benefit of the Corporate Taxpayer’s reduction in Tax liability
as a result of the Basis Adjustments and Imputed Interest under this Agreement
is limited in a particular Taxable Year because the Corporate Taxpayer does not
have sufficient taxable income to fully utilize available deductions and other
attributes, the limitation on the tax benefit for the Corporate Taxpayer shall
be allocated among the Members in proportion to the respective amounts of Tax
Benefit Payments that would have been determined under this Agreement if the
Corporate Taxpayer had sufficient taxable income so that there were no such
limitation; provided, that for purposes of allocating among the Members the
aggregate Tax Benefit Payments under this Agreement with respect to any Taxable
Year, the operation of this Section 3.03(a) with respect to any prior Taxable
Year shall be taken into account, it being the intention of the Corporate
Taxpayer and the Members for each Member to receive, in the aggregate, Tax
Benefit Payments in proportion to the aggregate Net Tax Benefits Attributable to
such Member had this Section 3.03(a) never operated.

(b) After taking into account Section 3.03(a), if for any reason the Corporate
Taxpayer does not fully satisfy its payment obligations to make all Tax Benefit
Payments due under this Agreement in respect of a particular Taxable Year, then
the Corporate Taxpayer and the Members agree that (i) the Corporate Taxpayer
shall pay the same proportion of each Tax Benefit Payment due under this
Agreement in respect of such Taxable Year, without favoring one obligation over
the other, and (ii) no Tax Benefit Payment shall be made in respect of any
Taxable Year until all Tax Benefit Payments in respect of prior Taxable Years
have been made in full.

(c) To the extent the Corporate Taxpayer makes a payment to a Member in respect
of a particular Taxable Year under Section 3.01(a) of this Agreement (taking
into account Section 3.03(a) and (b), but excluding payments attributable to
Interest Amounts) in excess of the amount of such payment that should have been
made to such Member in respect of such Taxable Year, then (i) such Member shall
not receive further payments under Section 3.01(a) until such Member has
foregone an amount of payments equal to such excess and (ii) the Corporate
Taxpayer shall pay the amount of such Member’s foregone payments to the other
Members in a manner such that each of the other Members, to the maximum extent
possible, shall have received aggregate payments under Section 3.01(a) of this
Agreement (excluding payments attributable to Interest Amounts) in the amount it
would have received if there had been no excess payment to such Member.

ARTICLE IV

TERMINATION

Section 4.01 Termination, Early Termination and Breach of Agreement.

(a) Unless terminated earlier pursuant to Section 4.01(b) or Section 4.01(c),
this Agreement will terminate when there is no further potential for a Tax
Benefit Payment pursuant to this Agreement. Tax Benefit Payments under this
Agreement are not conditioned on any Member retaining an interest in the
Corporate Taxpayer or OpCo (or any successor thereto).

 

14



--------------------------------------------------------------------------------

(b) The Corporate Taxpayer may terminate this Agreement with respect to all
amounts payable to the Members and with respect to all of the Common Units held
(or previously held and Exchanged) by all Members at any time by paying to each
Member the Early Termination Payment in respect of such Member; provided,
however, that this Agreement shall only terminate pursuant to this
Section 4.01(b) upon the receipt of the Early Termination Payment by all
Members; and provided, further, that the Corporate Taxpayer may withdraw any
notice to exercise its termination rights under this Section 4.01(b) prior to
the time at which any Early Termination Payment has been paid. Upon payment of
the Early Termination Payment by the Corporate Taxpayer in accordance with this
Section 4.01(b), neither the Members nor the Corporate Taxpayer shall have any
further payment obligations under this Agreement, other than for any (1) Tax
Benefit Payment agreed to by the Corporate Taxpayer and a Member as due and
payable but unpaid as of the Early Termination Notice and (2) Tax Benefit
Payment due for the Taxable Year ending with or including the date of the Early
Termination Notice (except to the extent that the amount described in clause
(2) is included in the Early Termination Payment). If an Exchange occurs after
the Corporate Taxpayer makes the Early Termination Payment pursuant to this
Section 4.01(b), the Corporate Taxpayer shall have no obligations under this
Agreement with respect to such Exchange.

(c) In the event that the Corporate Taxpayer breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include, but not be limited to, (1) the Early Termination Payment calculated as
if an Early Termination Notice had been delivered on the date of a breach,
(2) any Tax Benefit Payment agreed to by the Corporate Taxpayer and any Members
as due and payable but unpaid as of the date of a breach, and (3) any Tax
Benefit Payment due for the Taxable Year ending with or including the date of a
breach; provided that procedures similar to the procedures of Section 4.02 shall
apply with respect to the determination of the amount payable by the Corporate
Taxpayer pursuant to this sentence. Notwithstanding the foregoing, in the event
that the Corporate Taxpayer breaches this Agreement, each Member shall be
entitled to elect to receive the amounts set forth in clauses (1), (2) and
(3) above or to seek specific performance of the terms hereof. The parties agree
that the failure to make any payment due pursuant to this Agreement within three
months of the date such payment is due shall be deemed to be a breach of a
material obligation under this Agreement for all purposes of this Agreement, and
that it will not be considered to be a breach of a material obligation under
this Agreement to make a payment due pursuant to this Agreement within three
months of the date such payment is due. Notwithstanding anything in this
Agreement to the contrary, it shall not be a breach of this Agreement if the
Corporate Taxpayer fails to make any payment due pursuant to this Agreement when
due to the extent the Corporate Taxpayer has insufficient funds to make such
payment despite using reasonable best efforts to obtain funds to make such
payment (including by causing OpCo or any other Subsidiaries to distribute or
lend funds for such payment); provided that the

 

15



--------------------------------------------------------------------------------

interest provisions of Section 5.02 shall apply to such late payment (unless the
Corporate Taxpayer does not have sufficient cash to make such payment as a
result of limitations imposed by debt agreements to which the Corporate Taxpayer
or any of its Subsidiaries is a party, in which case Section 5.02 shall apply,
but the Default Rate shall be replaced by the Agreed Rate); provided, further,
that the Corporate Taxpayer shall promptly (and in any event, within two
(2) Business Days), pay all such unpaid payments, together with accrued and
unpaid interest thereon, immediately following such time that the Corporate
Taxpayer has, and to the extent the Corporate Taxpayer has, sufficient funds to
make such payment, and the failure of the Corporate Taxpayer to do so shall
constitute a breach of this Agreement. For the avoidance of doubt, all cash and
cash equivalents used or to be used to pay dividends by, or repurchase equity
securities of, the Corporate Taxpayer shall be deemed to be funds sufficient and
available to pay such unpaid payments, together with any accrued and unpaid
interest thereon.

Section 4.02 Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.01(b) above, the
Corporate Taxpayer shall deliver to each Member notice of such intention to
exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporate Taxpayer’s intention to exercise
such right and showing in reasonable detail the calculation of the Early
Termination Payment for such Member. The Early Termination Schedule shall become
final and binding on such Member thirty (30) calendar days from the first date
on which such Member has received such Schedule or amendment thereto unless such
Member (i) within thirty (30) calendar days after receiving the Early
Termination Schedule, provides the Corporate Taxpayer with notice of a material
objection to such Schedule made in good faith (“Material Objection Notice”) or
(ii) provides a written waiver of such right of a Material Objection Notice
within the period described in clause (i) above, in which case such Schedule
becomes binding on the date the waiver is received by the Corporate Taxpayer
(such thirty (30) calendar day date as modified, if at all, by clauses (i) or
(ii), the “Early Termination Effective Date”). If the Corporate Taxpayer and
such Member, for any reason, are unable to successfully resolve the issues
raised in such notice within thirty (30) calendar days after receipt by the
Corporate Taxpayer of the Material Objection Notice, the Corporate Taxpayer and
such Member shall employ the Reconciliation Procedures.

Section 4.03 Payment upon Early Termination.

(a) Within three (3) Business Days after the Early Termination Effective Date,
the Corporate Taxpayer shall pay to each Member an amount equal to the Early
Termination Payment in respect of such Member. Such payment shall be made by
wire transfer of immediately available funds to a bank account or accounts
designated by such Member or as otherwise agreed by the Corporate Taxpayer and
such Member.

(b) “Early Termination Payment” in respect of a Member shall equal the present
value, discounted at the Early Termination Rate as of the Early Termination
Effective Date, of all Tax Benefit Payments in respect of such Member that would
be required to be paid by the Corporate Taxpayer beginning from the Early
Termination Date and assuming that the Valuation Assumptions are applied.

 

16



--------------------------------------------------------------------------------

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.01 Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporate Taxpayer to any Member under this Agreement
shall rank subordinate and junior in right of payment to any principal, interest
or other amounts due and payable in respect of any obligations in respect of
indebtedness for borrowed money of the Corporate Taxpayer and its Subsidiaries
(“Senior Obligations”) and shall rank pari passu with all current or future
unsecured obligations of the Corporate Taxpayer that are not Senior Obligations.

Section 5.02 Late Payments by the Corporate Taxpayer. The amount of all or any
portion of any Tax Benefit Payment or Early Termination Payment not made to the
applicable Member when due under the terms of this Agreement shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such Tax Benefit Payment or Early Termination Payment was
due and payable, subject to Section 4.01(c).

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.01 Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters.
Except as otherwise provided herein, the Corporate Taxpayer shall have full
responsibility for, and sole discretion over, all Tax matters concerning the
Corporate Taxpayer and OpCo, including the preparation, filing or amending of
any Tax Return and defending, contesting or settling any issue pertaining to
Taxes. Notwithstanding the foregoing, the Corporate Taxpayer shall notify a
Member of, and keep such Member reasonably informed with respect to, the portion
of any audit of the Corporate Taxpayer and OpCo by a Taxing Authority the
outcome of which is reasonably expected to affect the rights and obligations of
such Member under this Agreement, and shall provide to such Member reasonable
opportunity to provide information and other input (at such Member’s own
expense) to the Corporate Taxpayer, OpCo and their respective advisors
concerning the conduct of (but, for the avoidance of doubt such Member may not
control) any such portion of such audit; provided, however, that the Corporate
Taxpayer and OpCo shall not be required to take any action that is inconsistent
with any provision of the LLC Agreement.

Section 6.02 Consistency. The Corporate Taxpayer and the Members agree to report
and cause to be reported for all purposes, including federal, state and local
Tax purposes and financial reporting purposes, all Tax-related items (including
the Basis Adjustments and each Tax Benefit Payment) in a manner consistent with
that specified by the Corporate Taxpayer in any Schedule required to be provided
by or on behalf of the Corporate Taxpayer under this Agreement unless otherwise
required by law. Any dispute as to required Tax or financial reporting shall be
subject to Section 7.09.

 

17



--------------------------------------------------------------------------------

Section 6.03 Cooperation. Each of the Corporate Taxpayer and each Member shall
(a) furnish to the other party in a timely manner such information, documents
and other materials as the other party may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the other party and its representatives to provide explanations of documents
and materials and such other information as the other party or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporate Taxpayer shall reimburse the applicable
Member for any reasonable third-party costs and expenses incurred pursuant to
this Section 6.03.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given to such party as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

If to the Corporate Taxpayer, to:

Goosehead Insurance, Inc.

1500 Solana Blvd

Building 4, Suite 4500

Westlake, Texas 76262

Attention: Ryan Langston

E-mail:     [***]

With copies (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention:    Richard D. Truesdell, Jr.

                    Michael Mollerus

E-mail:        [***]

          [***]

If to the applicable Member, to the address, facsimile number or e-mail address
specified for such party on the Member Schedule to the LLC Agreement.

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 

18



--------------------------------------------------------------------------------

Section 7.02 Binding Effect; Benefit; Assignment.

(a) The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns. The Corporate
Taxpayer shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporate Taxpayer, by written agreement, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporate Taxpayer would be required to perform if no such
succession had taken place.

(b) A Member may assign any of its rights under this Agreement to any Person as
long as such transferee has executed and delivered, or, in connection with such
transfer, executes and delivers, a joinder to this Agreement, in form of Exhibit
A, agreeing to become a “Member” for all purposes of this Agreement, except as
otherwise provided in such joinder; provided, that a Member’s rights under this
Agreement shall be assignable by such Member under the procedure in this
Section 7.02(b) regardless of whether such Member continues to hold any
interests in OpCo or the Corporate Taxpayer or has fully transferred any such
interests.

Section 7.03 Resolution of Disputes.

(a) Except for Reconciliation Disputes subject to Section 7.09, any and all
disputes which cannot be settled amicably, including any ancillary claims of any
party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally settled by arbitration conducted
by a single arbitrator in Delaware in accordance with the then-existing Rules of
Arbitration of the International Chamber of Commerce. If the parties to the
Dispute fail to agree on the selection of an arbitrator within ten (10) days of
the receipt of the request for arbitration, the International Chamber of
Commerce shall make the appointment. The arbitrator shall be a lawyer admitted
to the practice of law in the State of Delaware and shall conduct the
proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Corporate Taxpayer may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Member (i) expressly consents
to the application of paragraph (c) of this Section 7.03 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporate Taxpayer as agent of such Member for service of process in connection
with any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Member of any such service of process,
shall be deemed in every respect effective service of process upon such Member
in any such action or proceeding.

 

19



--------------------------------------------------------------------------------

(c) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE CHANCERY
COURT OF THE STATE OF DELAWARE OR, IF SUCH COURT DECLINES JURISDICTION, THE
COURTS OF THE STATE OF DELAWARE SITTING IN WILMINGTON, DELAWARE, AND OF THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE SITTING IN WILMINGTON,
DELAWARE, AND ANY APPELLATE COURT FROM ANY THEREOF, FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
7.03, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(d) The parties hereby waive, to the fullest extent permitted by applicable law,
any objection which they now or hereafter may have to personal jurisdiction or
to the laying of venue of any such ancillary suit, action or proceeding brought
in any court referred to in the preceding paragraph of this Section 7.03 and
such parties agree not to plead or claim the same.

Section 7.04 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 7.05 Entire Agreement. This Agreement and the other Reorganization
Documents (as such term is defined in the LLC Agreement) constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement. Nothing in this Agreement shall create any third-party beneficiary
rights in favor of any Person or other party hereto.

Section 7.06 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

20



--------------------------------------------------------------------------------

Section 7.07 Amendment. No provision of this Agreement may be amended unless
such amendment is approved in writing by the Corporate Taxpayer and by Persons
who would be entitled to receive at least two-thirds of the Early Termination
Payments payable to all Persons entitled to Early Termination Payments under
this Agreement if the Corporate Taxpayer had exercised its right of early
termination on the date of the most recent Exchange prior to such amendment
(excluding, for purposes of this sentence, all payments made to any Persons
pursuant to this Agreement since the date of such most recent Exchange);
provided, that no such amendment shall be effective if such amendment will have
a disproportionate effect on the payments certain Persons will or may receive
under the Tax Receivable Agreements unless all such Persons disproportionately
affected consent in writing to such amendment. No provision of this Agreement
may be waived unless such waiver is in writing and signed by the party against
whom the waiver is to be effective.

Section 7.08 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State that would result in the application of the
laws of any other State.

Section 7.09 Reconciliation. In the event that the Corporate Taxpayer and a
Member are unable to resolve a disagreement with respect to the matters governed
by Sections 2.03, 3.01(b), 4.02 and 6.02 within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to a nationally recognized expert (the “Expert”)
in the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner or principal in a nationally recognized accounting or
law firm, and unless the Corporate Taxpayer and such Member agree otherwise, the
Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with the Corporate Taxpayer or such Member or other actual
or potential conflict of interest. If the parties are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the Exchange Basis Schedule or an amendment thereto or
the Early Termination Schedule or an amendment thereto within thirty
(30) calendar days and shall resolve any matter relating to a Tax Benefit
Schedule or an amendment thereto within fifteen (15) calendar days or as soon
thereafter as is reasonably practicable, in each case after the matter has been
submitted to the Expert for resolution. Notwithstanding the preceding sentence,
if the matter is not resolved before any payment that is the subject of a
disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Corporate Taxpayer, subject to adjustment or
amendment upon resolution. The costs and expenses relating to the engagement of
such Expert or amending any Tax Return shall be borne by the Corporate Taxpayer,
except as provided in the next sentence. The Corporate Taxpayer and such Member
shall bear their own costs and expenses of such proceeding, unless (i) the
Expert substantially adopts such Member’s position, in which case the Corporate
Taxpayer shall reimburse such Member for any reasonable out-of-pocket costs and
expenses in such proceeding, or (ii) the Expert substantially adopts the
Corporate Taxpayer’s position, in which case such Member shall reimburse the
Corporate Taxpayer for any reasonable out-of-pocket costs and expenses in such
proceeding. Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.09 shall be decided by the Expert. The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.09 shall be binding on the Corporate
Taxpayer and such Member and may be entered and enforced in any court having
jurisdiction.

 

21



--------------------------------------------------------------------------------

Section 7.10 Withholding. The Corporate Taxpayer shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporate Taxpayer is required to deduct and withhold with respect to the making
of such payment under the Code or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporate Taxpayer, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the applicable
Member.

Section 7.11 Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.

(a) If the Corporate Taxpayer is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income tax return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
state or local law, then: (i) the provisions of this Agreement shall be applied
with respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

(b) If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for U.S. federal income tax purposes) with
which such entity does not file a consolidated tax return pursuant to
Section 1501 of the Code, such entity, for purposes of calculating the amount of
any Tax Benefit Payment or Early Termination Payment (e.g., calculating the
gross income of the entity and determining the Realized Tax Benefit of such
entity) due hereunder, shall be treated as having disposed of such asset in a
fully taxable transaction on the date of such contribution. The consideration
deemed to be received by such entity shall be equal to the fair market value of
the contributed asset. For purposes of this Section 7.11, a transfer of a
partnership interest shall be treated as a transfer of the transferring
partner’s share of each of the assets and liabilities of that partnership.

Section 7.12 Confidentiality. Section 12.11 (Confidentiality) of the LLC
Agreement as of the date of this Agreement shall apply to any information of the
Corporate Taxpayer provided to the Members and their assignees pursuant to this
Agreement.

Section 7.13 Change in Law. Notwithstanding anything herein to the contrary, if,
in connection with an actual or proposed change in law, a Member reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by
such Member (or direct or indirect equity holders in such Member) upon an
Exchange to be treated as ordinary income rather than capital gain (or otherwise
taxed at ordinary income rates) for U.S. federal income tax purposes or would
have other material adverse tax consequences to the Corporate Taxpayer or such
Member or any direct or indirect owner of a Member, then at the election of such
Member and to the extent specified by such Member, this Agreement (i) shall
cease to have further effect with respect to such Member, (ii) shall not apply
to an Exchange occurring after a date specified by such Member, or

 

22



--------------------------------------------------------------------------------

(iii) shall otherwise be amended in a manner determined by such Member;
provided, that such amendment shall not result in an increase in payments under
this Agreement to such Member at any time as compared to the amounts and times
of payments that would have been due to such Member in the absence of such
amendment.

Section 7.14 Partnership Agreement.This Agreement shall be treated as part of
the partnership agreement of OpCo as described in Section 761(c) of the Code,
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

[Remainder of Page Intentionally Left Blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporate Taxpayer, OpCo, and each Member set forth
below have duly executed this Agreement as of the date first written above.

 

CORPORATE TAXPAYER: GOOSEHEAD INSURANCE, INC. By:  

/s/ P. Ryan Langston

  Name: P. Ryan Langston   Title: Authorized Officer OPCO: GOOSEHEAD FINANCIAL,
LLC By:   its Managing Member By:  

/s/ Mark E. Jones

  Name: Mark E. Jones   Title: Authorized Officer, Goosehead Insurance, Inc.

 

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

 

MEMBERS: MARK E. JONES By:  

/s/ Mark E. Jones

ROBYN JONES By:  

/s/ Robyn Jones

MICHAEL C. COLBY By:  

/s/ Michael C. Colby

JEFFREY SAUNDERS By:  

/s/ Jeffrey Saunders

THE MARK AND ROBYN JONES DESCENDANTS TRUST 2014

By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones   Title:      Trustee

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

LANNI ELAINE ROMNEY FAMILY TRUST 2014 By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones     Title:      Trustee  

LINDY JEAN LANGSTON FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones     Title:      Trustee  

CAMILLE LAVAUN PETERSON FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones     Title:      Trustee  

DESIREE ROBYN COLEMAN FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones     Title:      Trustee  

ADRIENNE MORGAN JONES FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones     Title:      Trustee  

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

MARK EVAN JONES, JR. FAMILY TRUST 2014 By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones     Title:      Trustee  

 

SERENA JONES By:  

/s/ Serena Jones

LANNI ROMNEY By:  

/s/ Lanni Romney

LINDY LANGSTON By:  

/s/ Lindy Langston

CAMILLE PETERSON By:  

/s/ Camille Peterson

DESIREE COLEMAN By:  

/s/ Desiree Coleman

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

ADRIENNE JONES   By:  

/s/ Adrienne Jones

MARK E. JONES, JR.   By:  

/s/ Mark E. Jones, Jr.

COLBY 2014 FAMILY TRUST By:  

/s/ Michael C. Colby

  Name:    Michael C. Colby   Title:      Trustee   PRESTON MICHAEL COLBY 2014
TRUST By:  

/s/ Michael C. Colby

  Name:    Michael C. Colby   Title:      Trustee   LYLA KATE COLBY 2014 TRUST
By:  

/s/ Michael C. Colby

  Name:    Michael C. Colby   Title:      Trustee  

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

TEXAS WASATCH INSURANCE PARTNERS, L.P.

By:   Texas Wasatch Insurance Holdings Group, LLC, its General Partner By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones    

Title:      Authorized Signatory, Texas Wasatch                 Insurance
Holdings Group, LLC

MAX AND DANE, LLC By:   The Mark and Robyn Jones Descendants Trust 2014, as an
authorized member By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones     Title:      Authorized Person EVAN AND JAKE, LLC
By: Mark E. Jones, as an authorized person By:  

/s/ Mark E. Jones

  Name:    Mark E. Jones     Title:      Authorized Person

 

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder

This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of                 , by and among Goosehead Insurance, Inc., a
Delaware corporation (the “Corporate Taxpayer”), and                     
(“Permitted Transferee”).

WHEREAS, on                , Permitted Transferee acquired (the “Acquisition”)
the right to receive any and all payments that may become due and payable under
the Tax Receivable Agreement with respect to        Common Units and the
corresponding shares of Class B Common Stock that were previously, or may in the
future be, Exchanged and are described in greater detail in Annex A to this
Joinder (collectively, “Interests” and, together with all other interests
hereinafter acquired by the Permitted Transferee from Transferor, the “Acquired
Interests”) from                  (“Transferor”); and

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.02(b) of
the Tax Receivable Agreement, dated as of [ ], 2018, by and among the Corporate
Taxpayer and each Member (as defined therein) (the “Tax Receivable Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

Section 1.01 Definitions. To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the respective meanings
set forth in the Tax Receivable Agreement.

Section 1.02 Joinder. Permitted Transferee hereby acknowledges and agrees to
become a “Member” (as defined in the Tax Receivable Agreement) for all purposes
of the Tax Receivable Agreement. Permitted Transferee hereby acknowledges the
terms of Section 7.02(b) of the Tax Receivable Agreement and agrees to be bound
by Section 7.12 of the Tax Receivable Agreement.

Section 1.03 Notice. Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to Permitted Transferee shall be
delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.01 of the Tax Receivable
Agreement.

Section 1.04 Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State that would result in the application of the
laws of any other State.

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.



--------------------------------------------------------------------------------

[PERMITTED TRANSFEREE] By:  

 

  Name:     Title:   Address for notices: